Case 3:16-cv-00897-RDM Document 135 Filed 06/05/19 Page 1 of 2

  
   
    
    
   
   
   
   
  
  
  
  
   
  
  
  

THE UNITED STATES DISTRICT COURT —
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

WAYNE LAND AND MINERAL
GROUP, LLC,
Plaintiff,
v. + 3:16-CV-00897
: (JUDGE MARIANI)
DELAWARE RIVER BASIN
COMMISSION,
Defendant, and ; FILED
‘ SCRANTON
DELAWARE RIVERKEEPER NETWORK : JUN 05 2019
MAYA K. VAN ROSSUMN, THE : . ys
DELAWARE RIVERKEEPER, : PE Y
. DEPUTY CLERK
Intervenors-Defendants.
ORDER
AND NOW, THIS Bor DAY OF JUNE 2019, the Court having

 

resolved Defendants’ Motions to Compel (Docs. 116, 126) by Memorandum Opinion (Doc.
133) and Order (Doc. 134) of June 4, 2019, and established a fact discovery deadline of
September 9, 2019 (Doc. 134 § 6), the following pretrial schedule is established:
1. All potentially dispositive motions shall be filed no later than February 7, 2020. If
filing a motion for summary judgment, counsel shall provide the Court with a
courtesy copy of that motion, supporting brief, and all accompanying exhibits.

Counsel for the non-moving party shall also provide a courtesy copy of the brief in

  

opposition to the motion for summary judgment and all accompanying exhibits.

 
 

Case 3:16-cv-00897-RDM Document 135 Filed 06/05/19 Page 2 of 2

Initial expert reports shall be due on or before October 9, 2019.

Rebuttal expert reports shall be due on or before November 8, 2019.
Supplementations shall be due on or before December 9, 2019.

All expert discovery shall be commenced in time to be completed by January 8,
2020.

Scheduling of trial in this matter will be held in abeyance pending the expiration of the

dispositive motion deadline and the resolution of any dispositive motions.

   

Robert D. Mariani
United States District Judge

 

 
